DETAILED ACTION
This is in response to applicant's communication filed on 09/17/2021, wherein:
Claim 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4, 6, and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 8-18 of U.S. Patent No. US 11128980 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped as presented below.

US 11128980 B2
17478238
1. A system comprising:

a plurality of network sensors disposed within and proximate to a facility; 

one or more processors; and computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

determining, based on sensor data received from at least one sensor of the plurality of network sensors, a presence of a user equipment (UE) within or proximate to the facility; accessing, based at least in part on the sensor data, account data associated with the UE; 

determining, based at least in part on the account data, to modify a distribution of network technology to temporarily enable the UE to access a service that is not otherwise available to at least one other UE within or proximate to the facility; 

modifying the distribution of network technology to temporarily enable the UE to access the service that is not otherwise available to the at least one other UE within or proximate to the facility; 

determining, based at least in part on the sensor data, a location of the UE; and outputting, via a navigation service, instructions for directing the UE to a new location of interest within the facility.

2. The system as claim 1 recites, wherein the service comprises a content service that is presented via an application on the UE.

3. The system as claim 1 recites, wherein the service comprises the navigation service, presented via an application on the UE.

4. The system as claim 3 recites, the operations further comprising: accessing, from the account data, one or more contacts associated with the account data; determining, based at least in part on the sensor data, that a contact of the one or more contacts is also present within or proximate to the facility and a location of the contact; and outputting, via the navigation service, instructions for directing the UE to the location of the contact.

5. The system as claim 1 recites, wherein the service comprises an ordering service that is presented via an application on the UE.

8. The system as claim 1 recites, wherein the account data includes at least one of a purchase history of an account, a search history associated with the account, a billing history associated with the account, a subscription tier associated with the account, services associated with the account, a number of lines associated with the account, or devices associated with the account.

9. The system as claim 1 recites, wherein the service comprises a Fifth Generation (5G) telecommunication service.

10. The system as claim 1 recites, wherein modifying the distribution of network technology comprises modifying at least one or more of a network function, a network resource, or a relationship between network connections.

11. A computer-implemented method comprising: 

determining, based on sensor data associated with a facility, a presence of a user equipment (UE) within or proximate to the facility; 

accessing, based at least in part on the sensor data, an account associated with the UE; 

modifying, based at least in part on account data associated with the account, a distribution of network technology to temporarily enable the UE to access a service that is not otherwise available to at least one other UE within or proximate to the facility; 

determining, based at least in part on the sensor data, a plurality of locations of a plurality of UEs, including the UE; 

tracking, based at least in part on additional sensor data received from the at least one sensor, movement of individual UEs of the plurality of UEs within the facility; and 

providing, via an application associated with the UE, an estimated wait time associated with an entity within the facility.

12. The computer-implemented method as claim 11 recites, wherein the service comprises at least one of: a content service that is presented via an application on the UE; a navigation service that is presented via an application on the UE; an ordering service that is presented via an application on the UE; or a Fifth Generation (5G) telecommunication service.

13. The computer-implemented method as claim 12 recites, wherein the service is the navigation service and the computer-implemented method comprises: accessing one or more contacts associated with account data; determining, based at least in part on the sensor data, that a contact of the one or more contacts is also present within or proximate to the facility and a location of the contact; and outputting, via the navigation service, instructions for directing the UE to at least one of the location of the contact or another location to meet the contact.

14. The computer-implemented method as claim 11 recites, wherein the entity within the facility comprises a bathroom, a vendor, an entry, or an exit.






15. The computer-implemented method as claim 11 recites, wherein modifying the distribution of network technology comprises modifying at least one or more of a network function, a network resource, or a relationship between network connections.

16. One or more non-transitory computer-readable media executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

determining, based on sensor data associated with a facility, a presence of a user equipment (UE) within or proximate to the facility; 

accessing, based at least in part on the sensor data, an account associated with the UE; 

modifying, based at least in part on account data associated with the account, a distribution of network technology to temporarily enable the UE to access a service that is not otherwise available to at least one other UE within or proximate to the facility; accessing, from the account data, one or more contacts associated with the user; 

determining, based at least in part on the sensor data, that a contact of the one or more contacts is also present within or proximate to the facility and a location of the contact; and outputting, via a navigation service availed as a result of modifying the distribution of network technology, instructions for directing the user to the location of the contact.

17. The one or more non-transitory computer-readable media as claim 16 recites, wherein the service comprises at least one of: a content service that is presented via an application on the UE; the navigation service, presented via an application on the UE; an ordering service that is presented via an application on the UE; or a Fifth Generation (5G) telecommunication service.

18. The one or more non-transitory computer-readable media as claim 16 recites, wherein modifying the distribution of network technology comprises modifying at least one or more of a network function, a network resource, or a relationship between network connections.
1. A system comprising: 

a plurality of network sensors disposed within and proximate to a facility; 

one or more processors; and computer-readable instructions that, when executed by the one or more processors. cause the one or more processors to perform operations comprising: 

determining, based on sensor data received from at least one sensor of the plurality of network sensors, a presence of a user equipment (UE) within or proximate to the facility; accessing, based at least in part on the sensor data account data associated with the UE;

 determining, based at least in part on the account data to modify a distribution of network technology to temporarily enable the UE to access a service that is not otherwise available to at least one other UE within or proximate to the facility; and 

modifying the distribution of network technology to temporarily enable the UE to access the service that is not otherwise available to the at least one other UE within or proximate to the facility.








2. The system as claim 1 recites, wherein the service comprises a content service that is presented via an application on the UE.

3. The system as claim I recites, wherein the service comprises a navigation service that is presented via an application on the UE.

4. The system as claim 3 recites, the operations further comprising: accessing, from the account data, one or more contacts associated with the account data; determining, based at least in part on the sensor data, that a contact of the one or more contacts is also present within or proximate to the facility and a location of the contact; and outputting, via the navigation service, instructions for directing the UE to the location of the contact.

6. The system as claim 1 recites, wherein the service comprises an ordering service that is presented via an application on the UE.

9. The system as claim 1 recites, wherein the account data includes at least one of a purchase history of an account, a search history associated with the account, a billing history associated with the account, a subscription tier associated with the account, services associated with the account, a number of lines associated with the account, or devices associated with the account.

10. The system as claim 1 recites, wherein the service comprises a Fifth Generation (5G) telecommunication service.

11. The system as claim 1 recites, wherein modifying the distribution of network technology comprises modifying at least one or more of a network function, a network resource, or a relationship between network connections.

12. A computer-implemented method comprising: 

determining, based on sensor data associated with a facility, a presence of a user equipment (UE) within or proximate to the facility; 

accessing, based at least in part on the sensor data, an account associated with the UE; and 

modifying, based at least in part on account data associated with the account, a distribution of network technology to temporarily enable the UE to access a service that is not otherwise available to at least one other UE within or proximate to the facility.

















13. The computer-implemented method as claim 12 recites, wherein the service comprises at least one of a content service that is presented via an application on the UE; a navigation service that is presented via an application on the UE; an ordering service that is presented via an application on the UE; or a Fifth Generation (5G) telecommunication service.

14. The computer-implemented method as claim 13 recites, wherein the service is the navigation service and the computer-implemented method comprises: accessing one or more contacts associated with account data; determining, based at least in part on the sensor data, that a contact of the one or more contacts is also present within or proximate to the facility and a location of the contact; and outputting, via the navigation service, instructions for directing the UE to at least one of the location of the contact or another location to meet the contact.

15. The computer-implemented method as claim 12 recites, further comprising: providing, via an application associated with the UE, an estimated wait time associated with an entity within the facility via an application on the UE, wherein the entity within the facility comprises a bathroom, a vendor, an entry, or an exit.

16. The computer-implemented method as claim 12 recites, wherein modifying the distribution of network technology comprises modifying at least one or more of a network function, a network resource, or a relationship between network connections.

17. One or more non-transitory computer-readable media executable by one or more processors, that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

determining, based on sensor data associated with a facility, a presence of a user equipment (UE) within or proximate to the facility;

 accessing, based at least in part on the sensor data, an account associated with the UE; and 

modifying, based at least in part on account data associated with the account, a distribution of network technology to temporarily enable the UE to access a service that is not otherwise available to at least one other UE within or proximate to the facility.














18. The one or more non-transitory computer-readable media as claim 17 recites, wherein the service comprises at least one of a content service that is presented via an application on the UE; a navigation service that is presented via an application on the UE; an ordering service that is presented via an application on the UE; or a Fifth Generation (5G) telecommunication service.

19. The one or more non-transitory computer-readable media as claim 17 recites, wherein modifying the distribution of network technology comprises modifying at least one or more of a network function, a network resource, or a relationship between network connections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 5, 9, 11-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurewitz et al. (US 20160227359 A1).

Regarding claim 1, Hurewitz discloses a system comprising: 
a plurality of network sensors disposed within and proximate to a facility (Fig. 2 – NFC 214, Bluetooth beacon 202-208); one or more processors; and computer-readable instructions that, when executed by the one or more processors (Fig. 2-4 disclose customer tracking system which includes at least one processor and instruction for performing the function indicated in abstract) cause the one or more processors to perform operations comprising: 
determining, based on sensor data received from at least one sensor of the plurality of network sensors, a presence of a user equipment (UE) within or proximate to the facility (Fig. 1-2, par. 0027 – “the data may also be collected in connection with operation of one or more of the illustrated beacons (e.g., beacons 124A, 124B, 124C, 124D, 124E) and, optionally, radio frequency tags or other detectable markers or identifiers that can be detected at particular locations in the retail environment (e.g., to be detected when the customer 130 is in proximity to a store display when browsing the video product sales area at the first location 112). In other examples, the positioning of the customer 130 at the various locations 112, 114, 116, 118, 120 is determined in connection with indoor positioning (e.g., triangulation or trilateration) performed with the use of a plurality of Wi-Fi access points 122A, 122B, 122C”, Fig. 4A, par. 0053);
accessing, based at least in part on the sensor data. account data associated with the UE (Fig. 3 step 346 and par. 0029 – “The user identification functionality 342 operates to identity a specific user/customer or profile of the user/customer based on a device identifier 346, such as may be retrieved on request from a content system 350. The user activity correlation functionality 344 operates to correlate a specific set of activities in the tracked environment with a specific user/customer as identified by a device identifier 346. The customer activity system 340 may further operate to provide the customer activity directly to the content system 350, or provide the information in the form of profile information 348 that allows a representation of the customer (such as interest or activity relative to certain brands, products, activities) with or without raw activity or tracking data”);
determining, based at least in part on the account data. to modify a distribution of network technology to temporarily enable the UE to access a service that is not otherwise available to at least one other UE within or proximate to the facility (Fig. 3 – “The content selection functionality 352 operates to select information based on the device identifier 364, according to correlation with customer activity in the tracked environment and related profile information 348. For example, the content system 350 may select information from the customer activity system 340 based on the device identifier 346 which is associated with particular customer activities, events, and profile information”, Fig. 4 step 434); and 
modifying the distribution of network technology to temporarily enable the UE to access the service that is not otherwise available to the at least one other UE within or proximate to the facility (Fig. 3 step 366, Fig. 4A step 434, Fig. 4B, and par. 0054 – “The selection of digital content 435 provides content correlated to the location identifier 438 and other tracking and profile data indicators, resulting in a delivery to the application 410”).

Regarding claim 2, Hurewitz discloses the system as claim 1 recites, wherein the service comprises a content service that is presented via an application on the UE (Fig. 4A discloses content service via application 1).

Regarding claim 5, Hurewitz discloses the system as claim 1 recites, the operations further comprising: determining an identifier in the sensor data (abstract, Fig. 3, and ¶0050-0051discloses mobile device transmitting device identifier 364 to content system for retrieval of profile information – i.e. determine identifier), the sensor data being received via a beacon signal and from the UE (Fig. 3 and ¶0047-0048 disclose sensor data including beacon information 318 and UE information 316); and determining the identifier is associated with at least one of a user account, a plan, or an experience of a user associated with the UE (Fig. 3 and ¶0051-0052 disclose providing location-selected content – i.e. an experience of a user associated with selected UE – based on profile information associated with device identifier).

Regarding claim 9, Hurewitz discloses the system as claim 1 recites, wherein the account data includes at least one of a purchase history of an account, a search history associated with the account, a billing history associated with the account, a subscription tier associated with the account, services associated with the account, a number of lines associated with the account, or devices associated with the account (par. 0026, 0029 – “The information from the customer activity may be indicated by data representing: product areas visited by the customer 130, duration of visits by the customer 130 to the respective product areas, product brands evaluated by the customer 130 in the respective product areas, purchase activity conducted by the customer 130, and the like”).

Regarding claim 11, Hurewitz discloses the system as claim 1 recites, wherein modifying the distribution of network technology comprises modifying at least one or more of a network function, a network resource, or a relationship between network connections (Fig. 3, Fig. 4A-4B, Fig. 5 disclose delivering location selected content which would utilize network resource – i.e. modifying network resource).

Regarding claim 12, the scope and content of the claim recites a computer-implemented method performed by the system of claim 1, therefore, being addressed as in claim 1. 

Regarding claim 13, Hurewitz discloses the computer-implemented method as claim 12 recites, wherein the service comprises at least one of a content service that is presented via an application on the UE; a navigation service that is presented via an application on the UE; an ordering service that is presented via an application on the UE; or a Fifth Generation (5G) telecommunication service (Fig. 4A discloses content service via application 1).

Regarding claim 16, the scope and content of the claim recites a computer-implemented method performed by the system of claim 11, therefore, being addressed as in claim 11. 

Regarding claim 17, the scope and content of the claim recites one or more non-transitory computer-readable media for the system of claim 1, therefore, being addressed as in claim 1.

Regarding claim 18, Hurewitz discloses the one or more non-transitory computer-readable media as claim 17 recites, wherein the service comprises at least one of: a content service that is presented via an application on the UE; a navigation service that is presented via an application on the UE; an ordering service that is presented via an application on the UE; or a Fifth Generation (5G) telecommunication service (Fig. 4A discloses content service via application 1).

Regarding claim 19, the scope and content of the claim recites one or more non-transitory computer-readable media for the system of claim 11, therefore, being addressed as in claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz et al. (US 20160227359 A1) in view of Sheha et al. (US 20120254804 A1).

Regarding claim 3, Hurewitz discloses the system as claim 1 recites, however, silent on details about wherein the service comprises a navigation service that is presented via an application on the UE.
Sheha discloses wherein the service comprises a navigation service that is presented via an application on the UE (par. 0234, 0433, 0915 disclose personal navigation system including banner advertisement).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Hurewitz, and have banner advertisement provided on navigation application, as taught by Sheha because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide target ads on navigation application.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz et al. (US 20160227359 A1) in view of Glover et al. (US 20160148262 A1).

Regarding claim 6, Hurewitz discloses the system as claim 1 recites, however, silent on further details of claim 6.
Glover discloses wherein the service comprises an ordering service that is presented via an application on the UE (Fig. 3A and par. 0081 disclose ordering service provide through search application on UE).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Hurewitz, and have various service provided on mobile device such as food ordering service, as taught by Glover because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user mobile experience.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz et al. (US 20160227359 A1) in view of Sheha et al. (US 20120254804 A1) and Lifschultz (US 10237713 B1).

Regarding claim 4, the combined teaching of Hurewitz and Sheha discloses the system as claim 3 recites, however, silent on further details about accessing, from the account data, one or more contacts associated with the account data; determining, based at least in part on the sensor data, that a contact of the one or more contacts is also present within or proximate to the facility and a location of the contact; and outputting, via the navigation service, instructions for directing the UE to the location of the contact.
Lifschultz discloses accessing, from the account data, one or more contacts associated with the account data (Fig. 15 step 1510 and col. 22 ln 14-55 – “the process for mapping directions to a contact 1500 starts by listing and sorting (at 1510) contacts by distance”); determining, based at least in part on the sensor data, that a contact of the one or more contacts is also present within or proximate to the facility and a location of the contact (Fig. 15 step 1520-1530 and col. 22 ln 14-55 - “When the user's location is known, such as an office address, the process for mapping directions to a contact 1500 identifies nearby contacts by radial calculation of a distance between an address in a contact profile and the location of the user”); and outputting, via the navigation service, instructions for directing the UE to the location of the contact (Fig 15 step 1540 and col. 22 ln 14-55  “Then the process for mapping directions to a contact 1500 sorts and lists those contacts, with the nearest contacts appearing in a sorted order before farther contacts in the list”). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Hurewitz and Sheha, and have direction to contact provided to user, as taught by Lifschultz because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz et al. (US 20160227359 A1) in view of Santhosh et al. (US 20190295026 A1).

Regarding claim 7, Hurewitz discloses the system as claim 1 recites, however, silent on further details about the operations further comprising: determining a timestamp in the sensor data, the timestamp indicating a time at which a beacon signal including the sensor data was sent.
Santhosh discloses determining a timestamp in the sensor data, the timestamp indicating a time at which a beacon signal including the sensor data was sent (¶0044 – “In an embodiment data 128 sent from the beacon 102 to the mobile device 12 includes a timestamp of the current time and an identifier of the location of the beacon 102. In an embodiment, the mobile device 12 adds an identifier of the mobile device 12 to the data 128 it receives from the beacon 102 to create a beacon audit record 126, and transmits the beacon audit record 126 to the server 14 via communication interface 122”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Hurewitz, and have beacon timestamp recorded, as taught by Santhosh because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to obtain details information about beacon signal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz et al. (US 20160227359 A1) in view of Health (US 20180211718 A1).

Regarding claim 10, Hurewitz discloses the system as claim 1 recites, wherein the service comprises a Fifth Generation (5G) telecommunication service.
Health discloses wherein the service comprises a Fifth Generation (5G) telecommunication service (par. 0064, 0066 disclose target location based promotion using 5G system as indicated in par. 0103).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Hurewitz, and have location based advertising on 5G network, as taught by Health because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to implement various application on 5G infrastructure.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz et al. (US 20160227359 A1) in view of Lifschultz (US 10237713 B1).

Regarding claim 14, Hurewitz discloses the computer-implemented method as claim 13 recites, however, silent on details of claim 14.
Lifschultz discloses wherein the service is the navigation service and the computer-implemented method comprises: accessing one or more contacts associated with account data (Fig. 15 step 1510 and col. 22 ln 14-55 – “the process for mapping directions to a contact 1500 starts by listing and sorting (at 1510) contacts by distance”); determining, based at least in part on the sensor data, that a contact of the one or more contacts is also present within or proximate to the facility and a location of the contact (Fig. 15 step 1520-1530 and col. 22 ln 14-55 - “When the user's location is known, such as an office address, the process for mapping directions to a contact 1500 identifies nearby contacts by radial calculation of a distance between an address in a contact profile and the location of the user”); and outputting, via the navigation service, instructions for directing the UE to at least one of the location of the contact or another location to meet the contact (Fig 15 step 1540 and col. 22 ln 14-55  “Then the process for mapping directions to a contact 1500 sorts and lists those contacts, with the nearest contacts appearing in a sorted order before farther contacts in the list”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Hurewitz, and have direction to contact provided to user, as taught by Lifschultz because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve user experience.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643